September 28, 2012 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549-4561 Attn: Kathleen Collins Re:BluePhoenix Solutions Ltd. (the “Company”) Form 20-F for the Fiscal Year Ended December 31, 2011 Filed on April 17, 2012 File No. 333-06208 Dear Ms. Collins: Enclosed is a memorandum (the “Memorandum”) from the Company setting forth the Company’s response to the comments of the Staff (the “Staff”) of the Division of Corporation Finance of the Securities and Exchange Commission (the “SEC”) in its letter to the Company, dated August 23, 2012 (the “Comment Letter”), with respect to the Company’s Form 20-F for the fiscal year ended December 31, 2011 (the “Form 20-F”), which was filed with the SEC on April 17, 2012. For your convenience, the Staff’s comments contained in the Comment Letter have been restated in the Memorandum below in its entirety, with the responses to the comments set forth immediately under the comments. The headings and numbered paragraphs in the Memorandum correspond to the headings and numbered paragraphs of the Comment Letter. Regards, /s/ Nir Peles Nir Peles Chief Financial Officer cc: Melissa Feider, Division of Corporation Finance TO: Melissa Feider, Division of Corporation Finance FROM: Nir Peles DATE: September 28, 2012 RE: BluePhoenix Solutions Ltd. (the “Company”) File No. 333-06208 Please find below the Company’s responses to the comments of the Staff of the SEC in its letter to the Company, dated August 23, 2012. Please note that we have attached as Exhibit A hereto an excerpt from the Form 20-F, marked to show proposed revisions to such disclosure in an amended Form 20-F that the Company intends to file once the Staff indicates that it has no further comments with regard to the Form 20-F. Form 20-F for the Fiscal Year Ended December 31, 2011 Overview, page 35 1. You state on page 36 that adjusted EBITDA excludes non-recurring charges such as termination costs and one-time expenses and losses.Tell us how you considered the guidance in Item 10(e)(1)(ii)(B) of Regulation S-K when referring to these adjustments as “non-recurring.”In this regard, to the extent it is reasonably likely you may incur similar charges in the next two years or you incurred a similar charge in the prior two years, referring to such charges as non-recurring, infrequent or unusual may not be appropriate.Please tell us how your current disclosure complies with this guidance or tell us how you intend to revise your disclosures in future filings. Company Response: The Company’s determination of adjusted EBITDA excludes, among other things, one-time expenses such as termination costs. The Company previously adopted a cost saving plan, which was intended to be a one-time occurrence to strengthen the business going forward. Subsequent to the adoption of such plan, the Company has, in evaluating the status of its business, determined from time to time to implement other, distinct, cost-saving measures resulting in termination costs. At the time each measure was implemented, the related expense was of a nature reasonably expected by Company management to be a one-time expense not likely to recur. In addition, the Company currently does not believe that it is likely to incur charges similar to those previously incurred in the next two years. As a result of the foregoing, the Company believes that each such termination expense was by its nature an isolated expense and therefore non-recurring. Pursuant to the non-GAAP Compliance and Disclosure Interpretations published in January 2010 by the Division of Corporation Finance of the SEC, the Company adjusted these costs as the Company’s management considers these termination costs to be irrelevant to the Company’s on-going future operations and therefore, they are not taken into consideration by our management as part of our business analysis. The Company’s management believes that the presentation of its results with the exclusion of these expenses provides useful information to investors. In addition, the Company completed the implementation of its cost saving plan in the first quarter of 2012.Since then, the Company has not incurred additional termination costs and does not anticipate incurring additional termination costs in the foreseeable future. Accordingly, in the second quarter of 2012, the Company had no expenses of this type. The Company confirms that, in the event that it does incur certain expenses which are repeated in the following two years or which were incurred in the prior two years, the Company shall not refer to such expenses as non-recurring expenses, as required by Item 10(e)(1)(ii)(B) of Regulation S-K. Item 5. Operating and Financial Review and Prospects Operating Results, Page 43 2. To the extent that sales of your operations do not qualify as discontinued operations and they materially impact your results of operations, please tell us whether you considered quantifying the impact of such sales to the reduction in revenues, cost of revenues, and operating expenses.In this regard, we believe it would be meaningful to explain the changes to your operations resulting from the sale of certain portions of your business versus those factors that impacted your continuing business operations. Company Response: The sale of AppBuilder was a sale of technology that, as described in greater detail in our response to the Staff’s comment 6 below, was not distinguished, operationally or for financial purposes, from the rest of the Company.The AppBuilder technology was sold through a number of subsidiaries and was not accounted for as a separate division, as the Company was not capable of separating salary expenses, subcontractors’ expenses, depreciation and indirect expenses relating to the AppBuilder technology from the Company’s other product offerings.Therefore, the Company does not have the information necessary to quantify the cost of revenues with respect to the AppBuilder technology; nor does the Company have the information to quantify the operating expenses relating to the AppBuilder technology. The only available information that the Company has with regard to the AppBuilder technology is the impact of the sale of that technology on the Company’s revenues which was analyzed on page 44 of the Form 20-F. 3. In addition, we note that revenues based in Europe and Denmark declined significantly as a percentage of total revenues from fiscal 2010 to fiscal 2011.Tell us if this decrease related to current economic conditions in the European Union or alternatively, tell us what other factors impacted such revenues.In this regard, to the extent there is a known trend or uncertainty that is reasonably likely to result in a material decrease in the results of operation, financial condition or liquidity for your Europe and Denmark operations, please consider including a discussion of such trends or uncertainties pursuant to Item 5 of Form 20-F.We refer you also to the guidance in Section III.B.3 of SEC Release No. 33-8350.In addition, tell us your consideration to provide risk factor disclosure for these operations, as applicable. Company Response: As disclosed in Item 5 of the Form 20-F, the Company’s revenues from customers located in Europe and Denmark, as a percentage of revenues, decreased in 2011 compared to 2010 mainly as a result of the loss of three major customers for the Company’s consulting services. The Company does not believe the loss of these customers was a result of the current economic conditions in the European Union. The loss of the three major customers in this region had an accumulated impact on the Company’s revenues and their loss, together, caused a significant decrease in its revenues in Europe and Denmark. In light of the impact on our revenues of the loss of several customers at once, the Company proposes to file an amended Form 20-F that will include an additional risk factor relating to loss of customers generally. See Exhibit A attached hereto with the proposed wording for such additional risk factor. Item 18. Financial Statements Report of Independent Registered Public Accounting Firm, Page F-1 4. Please ensure that in future filings the report of your independent registered public accounting firm includes a conformed signature pursuant to Item 302 of Regulation S-T. Company Response: The Company respectfully acknowledges the Staff’s comment and, in response thereto, the Company will ensure that in future filings the report of our independent public accounting firm will include a conformed signature pursuant to Item 302 of Regulation S-T. Note 2. Summary of Significant Accounting Policies K. Revenue Recognition, page F-11 5. Please update us as to the percentage of software, percentage of completion, and multiple element arrangements that contributed towards total revenue for the periods presented.Additionally, please update us as to your current methodology for establishing VSOE for PCS and services in your multiple elements arrangements.In our response, please tell us the volume and range of standalone PCS renewals and services used to establish VSOE for each applicable element, as applicable. Company Response: The Company typically sells its software products and services in standalone contracts for software product licenses, services and long-term contracts or post-contract support (“PCS”). In 2011, multiple elements arrangements in which the Company sold software along with PCS amounted to only 5% of the Company’s total consolidated revenues. Furthermore, following the sale of the AppBuilder technology in 2011 it is estimated that in 2012 multiple elements arrangements will constitute less than 2% out of our total revenues. Pursuant to FASB ASC Topic 985 “Software”, the Company allocates the total fee arrangement to the software and the PCS undelivered elements based on vendor specific objective evidence (“VSOE”).The Company allocates the total fee arrangement based on the guidance set forth in ASC 985-605-25-67 (previouslyparagraph 57 of SOP 97-2), which states that the fair value of the PCS should be determined by reference to the price the customer will be required to pay for the PCS when it is sold separately.The Company establishes VSOE of PCS based upon the stated renewal method.As a matter of policy, stated renewal rates are included in the form of an optional renewal rate provided to the customer.The portion of the fee allocated to the PCS is recognized as revenue ratably over the term of the PCS arrangement. The Company also requires that the stated renewal is substantive in order to meet the requirements of ASC 985-605-55-69 (previously TPA 5100.55). In most cases, the fee for the PCS renewal stated in the contract is 15%-20% of the initial software price per year. The Company has determined that its renewal rates are substantive based on the fact that these rates are consistent with our internal pricing practices.There were thirteen standalone PCS renewals during 2010 and 2011, of which 87% of the renewals were at the stated rate of 15%-20%.The percentages of revenue types for the periods presented out of total revenues are as follows: Stand alone Software 2
